Citation Nr: 1040341	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on February 1, 2007, at the Good Samaritan 
Hospital in Kearney, Nebraska.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 administrative decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Lincoln, Nebraska, which found the Veteran to be ineligible for 
reimbursement for medical expenses incurred on February 1, 2007.

A hearing before the undersigned Veterans Law Judge at the RO was 
held in June 2010.

FINDINGS OF FACT

1.  The Veteran was treated at a private hospital emergency room 
on February 1, 2007, for a nonservice connected disability.

2.  Resolving all doubt in the Veteran's favor, any delay in 
seeking treatment for this disability would have been considered 
by her to be hazardous to life or health, and VA facilities were 
not reasonably available.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
payment or reimbursement for unauthorized private medical 
services, provided on February 1, 2007, at the Good Samaritan 
Hospital in Kearney, Nebraska, have been met.  38 U.S.C.A. § 1728 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.54, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

However, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States Code, 
the law pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to such claims.  Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that 
such law is not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the appellant 
has had a fair opportunity to present arguments and evidence in 
support of her claims for payment or reimbursement of medical 
expenses.  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2007, as well as the September 2007 
Statement of the Case.  These documents informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining private medical records, and providing the Veteran with 
a hearing.  Consequently, and particularly in light of the 
favorable decision below, the Board finds that the duty to notify 
and assist has been satisfied.

The Veteran and her representative contend that payment or 
reimbursement is warranted for expenses incurred during the 
Veteran's emergency room visit to a private hospital on February 
1, 2007.  The Veteran's main contentions are that this was an 
emergency condition, and that when she called the VA, she was 
told to go to a private ER facility, as there were no VA ER 
facilities anywhere nearby.  The Veteran's main complaint at that 
time was a severe headache.  Although she reports having daily 
headaches, in her hearing testimony she indicated that this was 
worse than any headache she had previously, and she was concerned 
she had an emergency condition, such as a brain hemorrhage. 

The Board points out that the Veteran does not claim that her 
treatment was due to a service connected condition, or that she 
is rated as permanently and totally disabled, such that he could 
be considered for reimbursement under 38 C.F.R. § 17.120 (2009).  
Therefore, the Board must turn to the law regarding reimbursement 
for emergency services for nonservice connected conditions in non 
VA facilities.

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L, 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under this Act, the 
evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2009).

In this case, there is no question that the Veteran was provided 
treatment at an emergency room, that she was enrolled with the VA 
health care system, and that she is liable to the private 
facility for the cost of that treatment.  Further, the Veteran 
has no other insurance, and no other third party which could be 
liable for the cost of the Veteran's treatment.  However, the 
Veteran's claim was denied by the VA medical center because it 
was felt that his disability was not an emergency condition; 
specifically noted was the fact that the Veteran did report 
having daily migraine type headaches, and emergency room records 
pertaining to her treatment at the private hospital which 
indicate that the Veteran reported that her headache felt like a 
typical migraine, with some nausea and photophobia, but no 
vomiting, visual changes, weakness or chest pain.  As such, she 
was found to have a nonemergency condition, and one for which VA 
facilities were feasibly available.

Reviewing the Veteran's treatment records from the private 
facility, dated February 1, 2007, it does not appear initially 
that the Veteran's condition was one that required emergency 
treatment.  The Veteran was diagnosed with migraine headaches, 
and the record shows she had migraine headaches several times 
before.  The Veteran was not hospitalized, and was discharged 
within several hours, after being provided medication which 
improved her pain.  Thus, is does appear that the disability for 
which the Veteran was treated did not turn out to be an 
emergency.

However, the determining factor for reimbursement purposes is not 
whether the Veteran in fact had an emergency condition, but 
whether the Veteran had a condition of such a nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  In this regard, the Board finds the Veteran's 
testimony at her hearing in June 2010 to be most compelling.  She 
stated that, although she typically did get headaches, this was 
the worst headache she had ever had, and that she was unable to 
drive because of her headache to the nearest VA medical facility 
that was open at that time, which was several hours away.  The 
Board finds the Veteran's testimony to be credible, and therefore 
finds it reasonable that the Veteran, or any prudent layperson, 
would have considered delay in treatment hazardous to their 
health.

Further, the Board notes that a record of a telephone call the 
Veteran made to a VA facility on  February 1, 2007, is also of 
record.  In it, the Veteran indicates that she has the worst 
headache she has ever had, which has caused vomiting.  The record 
indicates that the Veteran was advised to go to an urgent care 
facility, even though the nurse also said she could not authorize 
VA payment at a private facility.  The Board also finds it 
reasonable to believe, that, if the Veteran's disability appeared 
to her to be of such severity that a VA nurse told her, based on 
her reported symptomatology, to go to the nearest Urgent Care 
facility, that the Veteran would have thought that a VA facility 
for treatment for her presumed emergency condition was not 
available.

Thus, giving the Veteran the benefit of the doubt, and resolving 
all doubt in her favor, the Board finds that the Veteran's 
disability of severe headache was such that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
and the Board also finds that the Veteran was essentially 
informed that no VA facility was available to treat her level of 
disability.  As such, the Board finds that all the requirements 
for medical expense payment or reimbursement have been met, and 
the Veteran would therefore be entitled to payment or 
reimbursement for the cost of medical treatment provided on 
February 1, 2007, at the Good Samaritan Hospital in Kearney, 
Nebraska.  Therefore, this claim is granted.


ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on February 1, 2007, at the Good Samaritan 
Hospital in Kearney, Nebraska, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


